

[fitbitlogoa01.jpg]


625 Market Street, Suite 1400 | San Francisco, CA 94105








October 9, 2010


PERSONAL AND CONFIDENTIAL


Edward Scal




Dear Woody,


Fitbit, Inc. (the “Company”) is pleased to offer you the full-time position of
Senior Vice President, Marketing, Sales, and and Business Development, reporting
to James Park, CEO. We are excited about the prospect of you joining our team,
and look forward to the addition of your professionalism and experience to help
the Company achieve its goals.


Your salary will be paid at an initial rate of Two Hundred Twenty Five Thousand
dollars ($225,000.00) per annum. Your salary will be paid in accordance with the
Company’s normal payroll practices as established or modified from time to time.
Currently, salaries are paid on a semi-monthly basis. In addition to your base
salary, you will be entitled to an annual incentive compensation of Seventy Five
Thousand dollars ($75,000.00) that will be based on your performance and target
business results. The target goals will be assigned quarterly by the CEO and
will be based upon revenue achievement and other targets as assigned during the
quarter. The incentive compensation will be paid in the last day of the month
following the quarter in which the incentive compensation is earned and will be
prorated from your hire date. There will be an opportunity to earn a higher
incentive compensation if the targets are exceeded. The Company reserves the
right to amend, change or cease this plan at any time.


In connection with your employment, you will be eligible to participate in
benefits programs that have been adopted by the Company to the same extent as,
and subject to the same terms, conditions and limitations applicable to, other
employees of the Company of similar rank and tenure.


Subject to the approval of the Company’s Board of Directors, you will be granted
the option to purchase 187,673 shares of the Company’s common stock. The option
will be subject to the terms and conditions of the Company’s standard form of
Stock Option Agreement (the “Option Agreement”) and the Company’s 2007 Stock
Plan (the “Plan”), which will include, among other things, a vesting schedule.
Please consult the Option Agreement and the Plan for further information.


In addition, subject to the approval of the Company’s Board of Directors, you
will have the opportunity to buy into 2.0% of the Company’s fully diluted stock
in preferred shares at $2.59 per share of which 0.5% will be available until
December 31, 2010 and 1.5% will be available until Jan 31, 2011.


The Company requires you to verify that the performance of your position at the
Company does not and will not breach any agreement entered into by you prior to
employment with the Company (i.e., you have not entered into any agreements with
previous employers that are in conflict with your



--------------------------------------------------------------------------------



obligations to the Company). Please provide us with a copy of any such
agreements. You will also be required to sign an Employee Inventions and
Proprietary Rights Assignment Agreement as a condition of your employment with
the Company. A copy of this agreement will be made available to you.


Moreover, you will be required to provide the Company with documents
establishing your identity and right to work in the United States. Those
documents must be provided to the Company within three business days of your
employment start date.


The above terms are not contractual. They are a summary of our initial
employment relationship and are subject to later modification by the Company.
Your employment with the Company will be “at-will,” meaning that either you or
the Company may terminate your employment relationship at any time, for any
reason, with or without prior notice. The Company has found that an “at-will”
relationship is in the best interests of both the Company and its employees.


We are very interested in having you join the Company. If you agree to the offer
terms above, please sign below.




Sincerely,


/s/ James Park




Co-Founder & CEO
Fitbit, Inc.





